Appeal by plaintiff from a judgment of the Supreme Court, entered in the office of the clerk of Montgomery county on September 12, 1940, in favor of the defendant on the verdict of the jury of no cause of action and awarding costs to defendant, and from an order of the trial justice denying the motion by plaintiff to set aside the verdict. The verdict of the jury and the judgment of the trial justice are against the weight of evidence and the judgment and order appealed from should be reversed and a new trial granted. Judgment and order reversed on the law and facts and new trial granted, with costs to appellant to abide the event. Hill, P. J., Crapser, Bliss, Heffeman and Sehenek, JJ., concur.